Citation Nr: 0841766	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  99-13 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left arm shrapnel wound (sw), with injury to Muscle 
Groups (MGs) III and V.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who had active service in the 
Commonwealth Army of the Philippines from February 1944 to 
June 1946.  This case was originally before the Board of 
Veterans' Appeals (Board) on appeal from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In February 2001, the Board issued a decision that, in 
pertinent part, denied the veteran's claim for an increased 
rating.  The veteran appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2002, the Court issued an order that endorsed a joint motion 
by the parties (Joint Motion), vacated the Board's February 
2001 decision, and remanded this matter to the Board for 
action in compliance with the Joint Motion.  In November 
2003, November 2005, October 2007 and March 2008 the case was 
remanded for additional development.


FINDING OF FACT

The veteran's left (minor) arm sw residuals are manifested by 
injuries to MGs III and V that are best characterized as no 
more than slight and moderate, respectively; limitation of 
motion in the left elbow has been attributed to nonservice-
connected arthritis; and limitation of arm motion to 25 
degrees from the side, ankylosis of the shoulder or elbow, or 
fibrous union or nonunion of the humerus is not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's residuals of a left arm sw, with injury to MGs III 
and V.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.69, 4.71a, 4.73, 
Diagnostic Codes (Codes) 5201, 5206, 5213, 5303, 5305 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letter in February 2005.  
Furthermore, in an August 2007 letter, he was given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
was given ample time to respond to these letters; and the 
claim was then readjudicated.  See August 2008 Supplemental 
Statement of the Case (SSOC).  

The Board is aware that the notice letter does not contain 
the level of specificity set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  However, such 
procedural defect does not constitutes prejudicial error in 
this case because there is evidence of actual knowledge on 
the part of the veteran and his representative, and other 
documentation in the claims file reflecting such notification 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this regard, 
the Board notes the statement of the case (SOC) and SSOCs 
provided the rating criteria for the disability at issue.  
The veteran's statements during 1998, 2002, 2005, 2006 and 
2008 VA examinations indicate an awareness on his part that 
information demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the veteran's employment and daily life is 
necessary to substantiate his claims for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  See Vazquez-Flores, 22 Vet. App. at 48-49, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  As noted 
above, the veteran has had ample opportunity to 
respond/supplement the record.  The claim was then 
readjudicated.  See August 2008 SSOC.  No further notice is 
required.

Regarding VA's duty to assist, all appropriate development to 
obtain the veteran's pertinent medical records has been 
completed.  All available, pertinent post-service treatment 
records have been obtained, and all evidence constructively 
of record (VA medical records) has been secured.  The RO 
arranged for the appropriate VA examinations in 1998, 2002, 
2005, 2006 and 2008.  The veteran has not identified any 
pertinent evidence that remains outstanding.  Evidentiary 
development is complete.  VA's duties to notify and assist 
are met; accordingly, the Board will address the merits of 
the claim.

II.  Factual Background

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's report of physical examination for separation 
from service conducted in June 1946 shows that he sustained a 
shell fragment wound to the left arm as a result of enemy 
action in 1945.  As a result, his left elbow was dislocated 
and treated with a splint.  The shrapnel was not totally 
embedded and was easily pulled out.  The veteran did not 
undergo surgery.

An October 1950 VA orthopedic examination revealed three 
adjacent, slightly elevated scars on the anterior aspect of 
the proximal one-third of the veteran's left arm.  These 
scars were smooth, nontender, nonadherent, and small, varying 
in size from 1/4 of an inch to 1/3 of an inch.  Flexion of 
the elbow was accomplished to 50 degrees.  X-ray examination 
of the left arm was negative for any abnormalities.  The 
pertinent diagnoses were residuals of sw of the left arm with 
involvement of MG V with limitation of motion of the left 
elbow.

A November 1950 rating action granted service connection and 
a 10 percent rating for the veteran's right arm disability 
based on a finding of injury to MG III.

VA examination of the left arm in September 1971 showed that, 
in addition to injury to MG III, the veteran had also 
sustained injury to MG V.  

A November 1971 rating action, noting involvement of two 
muscle groups, increased the rating for the left arm sw from 
10 to 20 percent.  The RO also denied service connection for 
post-traumatic osteoarthritis of the left elbow, noting there 
was medical evidence of intercurrent injury to the left elbow 
following the veteran's military service.

The veteran filed the instant claim for increase in December 
1997.  In January 1998, he was advised that a VA examination 
would be scheduled and was asked to furnish information on 
any treatment he had received from any source since his last 
VA examination in 1991.  He did not respond.

On VA examination in February 1998, it was noted that the 
veteran is right handed.  He complained of left shoulder pain 
and weakness.  Specifically, he complained of pain of mild to 
moderate severity occurring twice a month.  He said he was 
unable to sleep sometimes because of the pain.  He also said 
he was unable to chop wood or lift objects.  He reported 
difficulty dressing, because he could not lift his left arm 
and left shoulder.  With respect to the upper extremities, 
forward flexion of the right shoulder was from 0-180 degrees.  
Forward flexion of the left shoulder was from 0-45 degrees.  
Shoulder abduction on the right was from 0-180 degrees, and 
on the left from 0-50 degrees.  Shoulder external rotation 
was 0-90 degrees on the right, and unable to lift arm to 
shoulder level on the left.  Shoulder internal rotation was 
0-90 degrees on the right and unable to lift arm to shoulder 
level on the left.  Elbow flexion was from 0-145 degrees 
bilaterally.  Forearm supination was from 0-85 bilaterally, 
but with pain and difficulty on the left.  Forearm pronation 
was from 0-80 bilaterally, but with pain and difficulty on 
the left.  X-rays of the shoulder showed evidence of old 
reduced fracture/dislocation of the right glenohumeral joint 
with posttraumatic arthritis and minimal hypertrophic 
arthritis of the left glenohumeral joint.  The diagnoses 
included post-traumatic arthritis of left shoulder, with 
minimal hypertrophic arthritis left shoulder.

Scar examination revealed the previously described scars with 
no tenderness, or adherence reported.  There was no tissue 
loss or ulceration reported and no limitation of function 
demonstrated.  The diagnoses included healed scars  of the 
left shoulder.

On muscle examination, the examiner indicated that MGs III 
and V were involved.  It was also reported that there were no 
injuries to bony structures, nerves or vascular structures 
and no adhesions or tendon damage.  Muscle strength in the 
right arm was reported as 5/5, while muscle strength in the 
left arm was reported as 3-4/5.  There was no muscle 
herniation, but there was limitation of left shoulder joint 
motion due to pain. The diagnoses included shoulder muscle 
injury (L).

Neurological examination revealed the veteran had no 
motor/sensory deficit. DTR's were hyperactive, but 
symmetrical.  There were no pathological reflexes.  The 
diagnosis was no evidence of peripheral neuropathy.
On VA muscle examination in August 2002, the veteran 
complained of moderate left arm pain occurring three times 
per week, with each episode lasting hours.  He also 
complained of pain with activity; his activity was limited by 
fatigue and locking of the left elbow.  The examiner noted 
two 1.5 centimeter flat scars over the proximal and middle 
third of the left arm; the scars were not tender or 
sensitive.  There was no tissue loss, or tendon, nerve, 
joint, or bone damage.  Muscle strength in the left arm was 
3/5.  The examiner noted that the veteran could move his left 
shoulder with comfort, but had fatigue and weakness on 
repetitive movement.  On joint examination, the examiner 
opined that the veteran had moderate limitation with moderate 
functional impairment during flare-ups.  On bone examination, 
the examiner noted findings of protruding olecranon process 
of the left elbow.  X-rays of the left humerus and left 
shoulder were normal.  X-rays of the left elbow revealed a 
minor abnormality (spur formation, left olecranon process).

A February 2005 VA examination report notes the veteran's 
complaints of left arm pain, which was worse with repetitive 
movement and lifting.  On examination, active range of motion 
of the left shoulder, as limited by pain, was: flexion to 160 
degrees; abduction to 150 degrees; external rotation to 70 
degrees; and internal rotation to 40 degrees.  On flare-ups 
range of motion was: flexion to 150 degrees; abduction to 140 
degrees; external rotation to 60 degrees; and internal 
rotation to 40 degrees.  Active range of motion of the left 
elbow, as limited by pain was flexion to 120 degrees; on 
flare-up range flexion was limited to 110 degrees.  Active 
supination and pronation of the left forearm were both 80 
degrees.  Neurological examination revealed peripheral  
neuropathy, which the examiner noted was wide spread and 
therefore could not be attributed to the veteran's service-
connected sw residuals.  

In February 2006, the veteran was afforded a fee-basis 
examination.  The examiner noted the veteran's complaints of 
pain and swelling in his left shoulder and left elbow, 
especially after eating a meal of meat and legumes.  Range of 
motion of the left shoulder was abduction to 110 degrees.  
Range of motion of the left elbow was from 10 degrees to 120 
degrees.  Minimal muscle atrophy was noted.  The veteran's  
left arm scar was hardly noticeable.  X-rays revealed 
degenerative osteoarthritis of the left elbow and no evidence 
of fracture or dislocation of the left humerus.
A July 2008 VA muscles examination report notes the veteran's 
complaints of pain in his left arm and shoulder.  Regarding 
MG III, the examiner noted that the deltoid was injured, with 
no tissue loss and resulting muscle strength of 3/5.  
Regarding MG V, the examiner noted that the biceps were 
injured, with no tissue loss and resulting muscle strength of 
3/5.  There was no intermuscle scarring.  The veteran's left 
arm scars were described as two 1.5 centimeter flat, non-
tender, non-adherent, smooth texture scars with no 
ulceration, minimal tissue loss, no keloid, and no 
disfigurement.  

A joints examination report notes the veteran's complaints of 
pain in the left arm, elbow and shoulder.  Range of motion of 
the left shoulder was active flexion and abduction to 130 
degrees, further limited by pain and repetitive use to 110 
degrees.  The examiner noted that there were no recurrent 
episodes of dislocation of the left shoulder.  X-rays of the 
left shoulder were normal.  Range of motion of the left elbow 
was active flexion to 130 degrees, further limited by pain 
and repetitive use to 120 degrees.  X-rays of the left elbow 
revealed degenerative arthritis, loose bony bodies and left 
olecranon process spur.  

In an August 2008 addendum, the July 2008 VA examiner opined 
that the veteran's limitation of motion "on his left elbow 
is more due to his osteoarthritis (moderate) than his scar 
(mild).  The scar is well healed and about 1.5 cm in length 
and non-tender to touch."

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The rating schedule provides specific guidelines for rating 
gunshot wound muscle injuries.  Specifically, 38 C.F.R. § 
4.56 describes the characteristics of slight, moderate, 
moderately severe, and severe injuries.  Significantly here, 
a slight muscle injury involves a simple wound without 
debridement or infection.  The resulting scar is minimal with 
no evidence of fascial defect, atrophy, or impaired tonus.  
There is no impairment of function or metallic fragments 
retained in the muscle tissue.  Finally, for a slight muscle 
injury, there will be no cardinal signs or symptoms of muscle 
disability.  A moderate injury is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shell fragment, without 
explosive effect, residuals of debridement, or prolonged 
infection.  Objective findings include small entrance/exit 
scars some loss of deep fascia or muscle substance, or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  A 
moderately severe injury is characterized by a deep 
penetrating or through and through wound by a small high 
velocity missile or large low velocity missile with 
debridement, prolonged infection, or sloughing of soft parts 
and intermuscular scarring.  Objective findings include 
entrance/exit scars indicating track of missile through one 
or more muscle groups.  Indication on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared to sound side.  Tests of strength and 
endurance demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56.

Further, for compensable muscle group injuries that are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).

MG III includes the deltoid and pectoralis major I 
(clavicular), and has the function of elevation and abduction 
of the arm to the level of the shoulder; acting with 1 and 2 
of Group II in forward and backward swing of the arm.  A 
rating of 30 percent is warranted where the evidence shows 
severe injury of the nondominant side; a 20 percent rating is 
warranted for moderately severe or moderate injury of the 
nondominant side; a noncompensable rating is warranted for 
slight injury of the nondominant side.  38 C.F.R. § 4.73, 
Code 5303.

MG V includes the biceps, brachialis and brachiordialis, and 
has the function of elbow supination and flexion of the 
elbow.  A 30 percent rating is warranted for severe injury of 
the nondominant side; a 20 percent rating is warranted for 
moderately severe injury of the nondominant side; a 10 
percent rating is warranted for moderate injury of the 
nondominant side; and a noncompensable rating is warranted 
for slight injury of the nondominant side.  38 C.F.R. § 4.73, 
Code 5305.

Under Code 5201, limitation of motion of the minor arm at 
shoulder level warrants a 20 percent evaluation.  Limitation 
of motion of the minor arm midway between the side and 
shoulder level warrants a 20 percent evaluation.  Limitation 
of motion of the minor arm to 25 degrees from the side 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Code 
5201.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; and abduction from zero to 180 degrees.  See 
38 C.F.R. § 4.71, Plate II.

Under Code 5206, a noncompensable rating is warranted where 
flexion of the minor elbow is limited to 110 degrees.  A 10 
percent rating is warranted where flexion of the minor elbow 
is limited to 100 degrees.  A 20 percent rating requires that 
flexion of the minor elbow be limited to 90 degrees.  A 20 
percent rating is also available where flexion of the minor 
elbow is limited to 75 degrees.  A 30 percent rating is also 
available where flexion of the minor elbow is limited to 55 
degrees.  38 C.F.R. § 4.71a, Code 5206.

Under Code 5213, a 10 percent evaluation is warranted where 
supination of the minor forearm is limited to 30 degrees or 
less.  A 30 percent evaluation is warranted where the hand is 
fixed in supination or hyperpronation.  38 U.S.C.A. § 4.71a, 
Code 5213.

Flexion of the elbow to 145 degrees is considered full.  
Normal forearm supination is from zero to 85 degrees.  See 38 
C.F.R. § 4.71, Plate I.  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

Based on a review of the evidence of record, the Board 
concludes that the veteran is not entitled to an increased 
rating for his residuals of a left arm sw.  A close review of 
the record reveals no distinct period during which the 
criteria for the next higher (30 percent) rating for this 
disability were met.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under 38 C.F.R. § 4.55(e), for compensable MG injuries that 
are in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e).  Here, the muscles groups involved are Groups III 
and V.  These muscle injuries act on the veteran's left 
shoulder (elevation (flexion) and abduction) and left elbow 
(supination and flexion).

The analysis of shrapnel or gunshot wound muscle injuries 
begins with consideration of 38 C.F.R. § 4.56, and a 
determination of the severity of the injury(ies) to each 
muscle group.  In the case at hand, the evidence of record 
does not show that the injury to MG III could be considered 
moderate or that injury to MG V could be considered 
moderately severe (which would then elevate the combined 
rating to 30 percent under 38 C.F.R. § 4.55(e)(for injuries 
in the same region working on different joints, i.e., two MGs 
acting on the shoulder and elbow).  For MG III, there is no 
evidence of a through and through or deep penetrating wound 
of short track from a shell fragment, without explosive 
effect, residuals of debridement, or prolonged infection.  
Examination does not show any "exit" scars.  In fact, the 
evidence shows that the shrapnel was not totally embedded and 
was easily pulled out, leaving hardly noticeable scars.  X-
rays revealed no retained shrapnel.  Examination also fails 
to show some loss of deep fascia or muscle substance.  The 
injury to MG III may not reasonably be considered more than 
slight.  For MG V, cardinal signs or symptoms of muscle 
disability are not shown.  The medical evidence of record 
shows that there is no muscle atrophy, and no ragged, 
depressed, or adherent scars at MG V.  No tissue loss was 
noted (as most recently noted on July 2008 VA examination).  
Again, examination does not show any "exit" scars.  In 
fact, the evidence shows that the shrapnel was not totally 
embedded and was easily pulled out, leaving hardly noticeable 
scars.  X-rays revealed no retained shrapnel.  The injury to 
MG V may not reasonably be considered more than moderate.  
Therefore, a rating in excess of 20 percent based on muscle 
injury is not warranted. 

Furthermore, the Board finds no evidence in the record 
warranting an alternative rating in excess of 20 percent 
under the codes for rating shoulder and elbow disabilities.  
Examinations during the evaluation period have shown 
limitation of motion of the elbow as severe as flexion with 
pain limited to 110 degrees (in February 2005) and supination 
limited to 80 degrees (February 2005).  These findings would 
warrant a noncompensable rating under Code 5206 or Code 5213.  
The Board also points out that in an August 2008 opinion, a 
VA examiner attributed the limitation of motion of the elbow 
to the veteran's nonservice-connected arthritis rather than 
his mild scars (residuals of sw).  As MG III acts on 
elevation and abduction of the shoulder, a rating for 
limitation of shoulder flexion could be combined with the 
elbow rating.  However, no VA examination has shown 
limitation of motion of the left (minor) arm to 25 degrees 
from the side so as to warrant a 30 percent rating under Code 
5201.  The evidence for this period shows that he had 
abduction to, at worst, 110 degrees (February 2006 and July 
2008) and flexion to, at worst, 110 degrees (July 2008).  
These findings constitute evidence of limitation of motion of 
the left arm at shoulder level so as to warrant a 20 percent 
rating under Code 5201.  

The evidence does not show that the veteran has malunion, 
nonunion, dislocation, or flail joint of the left shoulder.  
Therefore, a rating higher than 20 percent under Codes 5202 
or 5203 is not warranted.

Examiners have indicated that there is no associated 
neurological impairment so as to warrant a separate 
compensable rating on that basis.  Peripheral neuropathy 
found has been attributed to unrelated etiology.  It is not 
shown that the residuals scars from the sw produce any 
separate impairment so as to warrant a separate rating on 
that basis.  The Board also notes that there are no medical 
findings of ankylosis of the left elbow or left shoulder.

Additionally, the Board has specifically considered the 
guidance of DeLuca, supra (discussing 38 C.F.R. §§ 4.40, 
4.45).  While recognizing that the veteran has subjective 
complaints of flare-ups, pain, weakness and fatigability, as 
described above, these factors were considered in the 
assignment of the current 20 percent rating. 

In short, a rating in excess of 20 percent is not warranted 
under any applicable criteria.  The preponderance of the 
evidence is against this claim.  Hence, it must be denied.


ORDER

A rating in excess of 20 percent for residuals of a left arm 
sw, with injury to MGs III and V, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


